                       1   Elizabeth M. Pappy (SBN 157069)
                           E-mail: epappy@bwslaw.com
                       2   Michael Y. Hsueh (SBN 286548)
                           E-mail: mhsueh@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                                                                                                      ISTRIC
                       4
                           60 South Market Street, Suite 1000
                                                                                                 TES D      TC
                           San Jose, California 95113-2336
                                                                                               TA
                           Tel: 408.606.6300 Fax: 408.606.6333




                                                                                                                          O
                                                                                          S
                       5




                                                                                                                           U
                                                                                         ED




                                                                                                                            RT
                           Attorneys for Defendants




                                                                                     UNIT
                       6                                                                                     TED
                           Campbell Plaza Development Co. and Myngoc Thi
                           Nguyen dba Gus’s Deli
                                                                                                       GRAN




                                                                                                                                R NIA
                       7
                           Irene Karbelashvili (SBN232223)
                                                                                                                    . Cousins
                       8




                                                                                     NO
                                                                                                        thanael M
                           E-mail: Irene@allaccesslawgroup.com
                                                                                               Judge Na




                                                                                                                                FO
                       9   Irkali Karbelashvili (SBN302971)




                                                                                      RT
                           Email: Irakli@allaccesslawgroup.com




                                                                                                                            LI
                           ALLACCESS LAW GROUP                                                ER




                                                                                         H




                                                                                                                          A
                    10                                                                                                     C
                           1400 Coleman Avenue, Ste. F28                                           N                 F
                           Santa Clara, CA 95050                                                       D IS T IC T O
                    11
                           Tel: 408.295.0137 Fax: 408.295.0142                                               R
                    12
                           Attorneys for Plaintiff
                    13     Debra Volle

                    14
                                                           UNITED STATES DISTRICT COURT
                    15
                                                      NORTHERN DISTRICT OF CALIFORNIA
                    16
                                                                SAN JOSE DIVISION
                    17

                    18
                           DEBRA VOLLE,                                 Case No. 5:19-cv-04367-NC
                    19
                                              Plaintiff,                STIPULATION AND REQUEST TO
                    20                                                  FORGO IN PERSON SETTLEMENT
                           v.                                           MEETING AND CONTINUE DEADLINE
                    21                                                  TO AMEND PLEADINGS
                           MYNGOC THI NGUYEN, AN
                    22     INDIVIDUAL, DBA GUS’S DELI;
                           CAMPBELL PLAZA DEVELOPMENT
                    23     CO., L.P., et.al.

                    24                        Defendants.

                    25

                    26

                    27            Plaintiff, DEBRA VOLLE (“Plaintiff”), and Defendants MYNGOC THI NGUYEN dba

                    28     GUS’S DELI and CAMPBELL PLAZA DEVELOPMENT (“Defendants”) seek relief from the
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                           STIPULATION RE: IN PERSON
  ATTO RNEY S AT LAW
                                                                       -1-
                                                                              SETTLEMENT AND DEADLINE TO AMEND
       SA N J OSE
                       1   Court to waive the in person settlement meeting and extend the deadline for Plaintiff to seek leave

                       2   to amend the Complaint. The request is based upon the following agreement of the Parties:

                       3           1.     The parties participated in a Joint Inspection of the property on December 17,

                       4   2019. Plaintiff chose not to engage in an in person settlement discussion on December 17th

                       5   regarding issues for remediation but rather opted to wait for a written report from Plaintiff’s

                       6   inspector.

                       7           2.     The report was prepared and forwarded to counsel for Defendants on January 23,

                       8   2020.

                       9           3.     Plaintiff and Defendants entered into an agreement resolving remediation issues on

                    10     January 28, 2020. The only issue remaining is resolution of Plaintiff’s financial demand. The

                    11     parties have exchanged communications about the demand and Defendants are awaiting provision

                    12     of the information required in General Order 56, Subsection 5.b.

                    13             4.     The parties would like to avoid unnecessary expense while they attempt resolution

                    14     of the entire matter. Plaintiff’s deadline to seek relief to file an amended pleading is February 12,

                    15     2020.

                    16             5.     The parties agree to extend the deadline for Plaintiff to seek leave to amend her

                    17     complaint up to and including June 30, 2020 with Court permission.

                    18             6.     If the parties are unsuccessful in resolving the matter directly, Plaintiff shall file a

                    19     Notice of Need for Mediation and Certification of Counsel by March 30, 2020.

                    20     ///

                    21     ///

                    22     ///

                    23     ///

                    24     ///

                    25     ///

                    26     ///

                    27     ///

                    28     ///
B URKE , W ILLI AM S &                                                                STIPULATION RE: IN PERSON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                            -2-       SETTLEMENT AND DEADLINE TO
       SA N J OSE                                                                     AMEND
                       1          Based upon the foregoing, the Parties respectfully request that the Court waive the

                       2   requirement that they participate in an in person meeting pursuant to General Order 56,

                       3   Subsection 8, extend Plaintiff’s deadline to seek leave to amend her complaint, and set March 30,

                       4   2020 as the deadline for Plaintiff to file a Notice of Need for Mediation and Certification of

                       5   Counsel.

                       6   Dated: February 11, 2020                      ALLACCESS LAW GROUP

                       7

                       8
                                                                         By:__/s/ Irene Karbelashvili______________
                       9                                                        Irene Karbelashvili
                    10                                                          Attorneys for Plaintiff Debra Volle

                    11
                           Dated: February 11, 2020                      BURKE, WILLIAMS & SORENSEN, LLP
                    12

                    13

                    14
                                                                         By:____/s/ Elizabeth Pappy_____________
                    15                                                         Elizabeth M. Pappy
                                                                               Attorneys for Defendants Campbell Plaza
                    16                                                         Development Co. and Myngoc Thi Nguyen
                                                                               dba Gus’s Deli
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
B URKE , W ILLI AM S &                                                              STIPULATION RE: IN PERSON
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                           -3-      SETTLEMENT AND DEADLINE TO
       SA N J OSE                                                                   AMEND
